NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANNY JAMES COHEA,                              No.    19-16783

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05399-CRB

 v.
                                                MEMORANDUM*
C. E. DUCART; et al.,

                Defendants-Appellees,

and

EDMUND G. BROWN, Jr., Former
Governor; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      California state prisoner Danny James Cohea appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order denying his motion for a preliminary injunction in his 42 U.S.C.

§ 1983 action alleging constitutional claims. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1). We review for an abuse of discretion. Jackson v. City & County of

San Francisco, 746 F.3d 953, 958 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Cohea’s motion for

a preliminary injunction because Cohea failed to demonstrate that such relief is

warranted. See id. (plaintiff seeking preliminary injunction must establish that he

is likely to succeed on the merits, likely to suffer irreparable harm in the absence of

preliminary relief, the balance of equities tips in his favor, and an injunction is in

the public interest).

      To the extent that Cohea challenges any other orders, we lack jurisdiction to

consider them in this appeal. See 28 U.S.C. § 1292(a)(1) (court of appeals has

jurisdiction to review an interlocutory denial of injunctive relief); see also 28

U.S.C. § 1291 (generally, court of appeals only has jurisdiction over appeals from

final decisions of the district court); Chacon v. Babcock, 640 F.2d 221, 222 (9th

Cir. 1981) (absent certification under Fed. R. Civ. P. 54(b), an order is not

appealable unless it disposes of all claims as to all parties or judgment is entered).

      Cohea’s motion to take judicial notice (Docket Entry No. 22) is denied.

      AFFIRMED.




                                           2                                     19-16783